Citation Nr: 0024042	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for defective vision in the 
left eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from October 1951 to 
October 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) September 1998 rating decision 
which denied service connection for chronic left eye 
disability.


FINDINGS OF FACT

1.  There is no current medical diagnosis of disability 
productive of vision impairment in the veteran's left eye, 
and competent medical evidence does not demonstrate a link 
between any claimed left eye disability and his active 
service, any incident occurring therein, or the service-
connected right eye disability.

2.  He has refractive error of the left eye which is not a 
disease or injury under applicable legislation for VA 
compensation purposes.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for vision impairment in the left eye.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Congenital or developmental defects, refractive error of the 
eye, as such are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c).  Thus, 
service connection may not be granted for defects of 
congenital, developmental or familial origin, absent 
superimposed disease or injury.  See VA O.G.C. Prec. Op. 82-
90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records do not reveal any 
report or clinical findings referable to symptoms or 
impairment involving the left eye; on service entrance and 
separation medical examinations, his left eye vision was 
reported to be 20/20.  

On VA ophthalmologic examination in October 1957, the veteran 
reported right eye vision problems, noting that he had "no 
trouble" with the left eye.  On examination, there was no 
evidence of left eye impairment, as vision in that eye was 
noted to be 20/20.  On examination, right eye disability was 
diagnosed and, by RO rating decision in October 1957, service 
connection was granted for the veteran's right eye 
disability.  The initially assigned noncompensable rating for 
that disability was periodically readjusted to reflect the 
severity of impairment resulting therefrom; since March 1974, 
his service-connected right eye disability has been rated 30 
percent disabling based on clinical evidence of loss of 
vision (light perception only) in the service-connected right 
eye only.  

On VA ophthalmologic examination in January 1958, the veteran 
did not report any complaint referable to the left eye; on 
examination, vision in the left eye was 20/20; no pathology 
or diagnosis referable to the left eye was indicated on that 
occasion.

VA medical records from August to September 1970 document 
treatment for the veteran's service-connected right eye 
disability, but do not indicate the presence of any left eye 
impairment.

On VA ophthalmologic examinations in January and April 1960, 
and in January 1971, no impairment or disability involving 
the veteran's left eye were indicated.

In a March 1974 medical statement, W. Joffe, M.D., indicated 
that he treated the veteran for his right eye disability 
since September 1970; as of March 1974, the best obtainable 
right eye vision was counting fingers in the periphery; left 
eye vision (without glasses) was 20/20, and the clinical 
status of that eye was reported as "essentially normal."

On VA ophthalmologic examination in September 1974, the 
veteran's left eye vision was 20/20, but it was indicated 
that he had left eye exophoria.  

VA medical records from June 1975 to November 1976 document 
intermittent treatment for symptoms and impairment including 
"poor vision," and watery, itchy, and burning eyes; in June 
1975, the veteran's left eye vision was 20/20-2.  

On VA ophthalmologic examination in March 1977, the veteran 
reported "defective vision."  On examination, left eye 
vision was 20/20-3.  It was indicated that he had alternating 
exophoria.  

On VA ophthalmologic examination in March 1980, the veteran 
reported gradually deteriorating vision in both eyes.  On 
examination, distant vision in the left eye was 20/40 
(correctable to 20/20); the best obtainable near vision in 
that eye was 20/25; nuclear sclerosis and a few pigmentary 
disturbances in the central macula area of the left eye were 
noted.  Refractive error and a few central macular pigment 
disturbances in the left eye were indicated.  

In July 1980, J. Hunt, M.D., indicated that the veteran's 
left eye vision was correctable to 20/25, and that 
examination of the left fundi was "normal and negative."

Private medical records from October to November 1988 
document treatment for illnesses unrelated to the veteran's 
vision impairment.

A June 1990 disability determination notice from the Social 
Security Administration (SSA) indicates that the veteran was 
entitled to receive SSA disability benefits since April 1989.

VA medical records from October 1983 to April 1998 document 
intermittent treatment for various symptoms and impairment 
including associated with the veteran's impaired vision.  In 
June 1997, he reported progressive vision impairment in the 
left eye and, on examination, visual acuity in that eye was 
20/30-1.  

At a July 1999 video conference hearing, the veteran 
testified that he was virtually blind in the right eye, 
feeling that the strain which he had to place on his left eye 
in order to see caused vision impairment in the left eye.  He 
and his spouse testified that his left eye vision was quickly 
deteriorating and his overall vision was very poor (rendering 
him unable to operate a car, read a newspaper, or freely walk 
around his home), but they were unsure as to the exact visual 
acuity in the left eye.  They testified that he had periodic 
vision examinations and evaluations to upgrade his 
prescription lenses, but they indicated that no physician had 
ever suggested that his left eye vision impairment was caused 
by his right eye disability.  

Based on the foregoing, the Board finds that the claim of 
service connection for vision impairment in the left eye is 
not well grounded.  As noted above, refractive error of the 
eye is not considered to be a disease or injury within the 
applicable legislation for which service connection may be 
granted.  38 C.F.R. § 3.303(c).  In this case, there is no 
evidence that the veteran has ever been shown to have a 
chronic left eye disability or condition causing vision 
impairment other than refractive error (the Board notes that 
a "few" pigmentary disturbances at the left central macula 
were indicated on VA ophthalmologic examination in March 
1980, but such pigment disturbance is not shown to represent 
chronic disability productive of vision impairment).  During 
his active service and for many years thereafter, numerous 
ophthalmologic examinations were performed (to evaluate, 
among other things, the severity of his service-connected 
right eye disability), and slight impairment of vision in the 
left eye was initially indicated in June 1975 when left eye 
vision was reported as 20/20-2.  The entirety of the clinical 
evidence of record (in-service and post-service) reveals no 
diagnosis of a left eye disability productive of vision 
impairment for which service connection may be allowed.  As 
there is no current medical diagnosis of chronic disability 
of the left eye of service origin, the claim must be denied 
as not well grounded.  See Rabideau, 2 Vet. App. 14; see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability there can be no valid 
claim).

The Board is mindful of the veteran's and his spouse's 
contention that vision impairment in his left eye developed 
as a result of a strain which he places on that eye due to 
blindness in his service-connected right eye.  While the 
sincerity of their contention is not challenged and their 
competence to testify with regard to observable symptoms such 
as vision impairment is noted, consistent with Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), they are simply not 
competent, as laypersons, to render a medical diagnosis of 
chronic eye disability, or to provide an etiological link 
between active service or the service-connected right eye 
disability, and any current symptomatology.  See Grivois, 
6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 494.  
Competent medical evidence linking his current left eye 
vision impairment to active service and/or the service-
connected right eye disability has not been submitted or 
identified by the veteran or on his behalf.

Although the veteran is shown to be entitled to receive SSA 
disability benefits since April 1989, it has not been 
suggested that entitlement to such benefits is based on any 
chronic left eye disability productive of vision impairment.

The veteran has suggested that he should be awarded 
compensation for vision impairment in the left eye under the 
provisions of 38 U.S.C.A. § 1160 (West 1991).  § 1160(a)(1) 
provides that, where the veteran has suffered blindness in 
one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability not the result of the veteran's own 
misconduct, he should be assigned rate of compensation as if 
the combination of disabilities were the result of service-
connected disability.  While the evidence in this case shows 
that the veteran's left eye vision is impaired, it has never 
been suggested that he is blind in that eye; the clinical 
evidence of record does not show left eye blindness which 
would qualify him to receive benefits under 38 U.S.C.A. 
§ 1160(a)(2).

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
left eye disability is related to combat service; thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
applicable.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist the veteran in the development 
of the claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Murphy, 1 Vet. App. at 81-82.

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claim.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for vision impairment in the left eye is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

